Hildebrandt, J.,
dissenting. The majority in this case holds that “[e]ach person who is covered by an uninsured motorist policy and who is asserting a claim for loss of consortium has a separate claim subject to a separate per person policy limit” and that, therefore, “[a] provision in an insurance policy which reaches a contrary result is unenforceable.” Accordingly, the majority opinion holds that the insurance contract limits in this case for “each person,” as defined in the contract as “all damages arising out of bodily injury to one person in any one motor vehicle accident,” are invalid. I cannot agree with these holdings.
In Savoie v. Grange Mut. Ins. Co. (1993), 67 Ohio St.3d 500, 620 N.E.2d 809, this court held that a wrongful death beneficiary has a separate damage claim subject to a separate per person limit. The majority now extends the holding in Savoie to this case where Mr. Schaefer’s separate claim is based upon loss of consortium resulting from physical injuries suffered by his wife in an automobile accident.
Subsequent to this court’s decision in Savoie, the legislature amended R.C. 3937.18. Specifically, R.C. 3937.18(H) provides as follows:
“Any automobile liability or motor vehicle liability policy of insurance that includes coverages offered under division (A) of this section and that provides a limit of coverage for payment for damages for bodily injury, including death, sustained by any one person in any one automobile accident, may, notwithstanding Chapter 2125 of the Revised Code, include terms and conditions to the effect that all claims resulting from or arising out of any one person’s bodily injury, including death, shall collectively be subject to the limit of the policy applicable to bodily injury, including death, sustained by one person, and, for the purpose of such policy limit shall constitute a single claim. Any such policy limit shall be enforceable regardless of the number of insureds, claims made, vehicles or premiums shown in the declarations or policy, or vehicles involved in the accident.”
Section 10 of Am.Sub.S.B. No. 20 explains R.C. 3937.18(H) as follows:
“It is the intent of the General Assembly in enacting division (H) of section 3937.18 of the Revised Code to supersede the effect of the holding of the Ohio Supreme Court in its October 1, 1993 decision in Savoie v. Grange Mut. Ins. Co. *561(1993), 67 Ohio St.3d 500 [620 N.E.2d 809], that declared unenforceable a policy limit that provided that all claims for damages resulting from bodily injury, including death, sustained by any one person in any one automobile accident would be consolidated under the limit of the policy applicable to bodily injury, including death, sustained by one person, and to declare such policy provisions enforceable.” (145 Ohio Laws, Part I, 239.)
Although this amended statute was not in effect at the time of the accident or at the time this case was filed, I find it instructive on how this case should be decided. Rather than extend Savoie to the facts of this case in contravention of amended R.C. 3937.18(H), I would reaffirm this court’s holding in Dues v. Hodge (1988), 36 Ohio St.3d 46, 521 N.E.2d 789. I would, therefore, find the per person limit language in this policy a valid restriction of coverage. Because Mrs. Schaefer recovered the policy limits under this language for her bodily injuries, I would hold that Mr. Schaefer has no right to recovery for his claim for loss of consortium arising from his wife’s physical injuries under this insurance policy.
I, therefore, respectfully dissent.